Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in response to the correspondence filed 05/30/2022.
Claims 25-44 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10,848,477. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 25, 33 and 39 of the present application are anticipated by each of the limitations of claims 1, 7 and 12 of U.S. Patent No. US 10,848,477.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-39 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0223005 to Birgisson et al. (hereinafter Birgisson) in view of US 2018/0262510 to Su (included on Applicant’s IDS).
As to claims 25, 33 and 39, Birgisson teaches a method for utilizing caveats for wireless credential access, the method comprising: receiving, by an access control device, a credential token from a mobile device (paragraphs 122 and 129, request received from client mobile device including local access token), wherein the credential token includes an access credential and a caveat that instructs the access control device to perform an associated action (paragraph 70, tokens include one or more caveats which further include device identifiers, identifiers of device-specific cryptographic keys, and/or access restrictions [e.g., expiration dates, temporal restrictions, privilege levels, restrictions on re-sharing, session-based restrictions, temporal restrictions, etc.]); determining, by the access control device, a credential type associated with the access credential based on the credential token (paragraph 122, parsing the local access request data to obtain the local access token and the data identifying the requested access, which includes the scope and type of requested access); determining, by the access control device, a set of caveat rules associated with the credential type, wherein the set of caveat rules identifies one or more actions authorized for an access credential of the credential type (paragraphs 122, 125 and 126, determination of the access parameters included within the local access token as embedded in one or more caveats identifying based on the extracted caveat sequence role or privilege level assigned to the client and one or more additional restrictions [restrictions read as the claimed rules]); validating, by the access control device, the caveat using an integrity-validating function based on data included in the credential token (paragraphs 123 and 124, extract a sequence of caveats from the received copy of the local access token and apply a MAC algorithm to the extracted caveat sequence and the master access token to generate a device-specific copy of the local access token and when the copied match validity is established; wherein the MAC algorithm includes a HMAC-SHA256 algorithm with a tag length of sixteen bytes [paragraph 117 and 119]); and performing, by the access control device, the associated action identified by the caveat in response to a determination that the associated action is an action authorized by the set of caveat rules associated with the credential type (paragraphs 126, when the requested functions are consistent with the one or more additional restrictions access is granted to perform the requested functions), and wherein the associated action identified by the caveat is performed in addition to or in the alternative to a standard action associated with the credential type (paragraphs 126, wherein the caveats are performed in the alternative when the restrictions match the requested functions without the identified role or one or additional more restrictions with the identified role).
Birgisson does not explicitly teach determining, by the access control device, a credential type associated with the access credential based on the credential identifier.
However, Su teaches determining, by the access control device, a credential type associated with the access credential based on the credential identifier (paragraph 60, determination of what degree or access type after receiving the request containing the token).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Birgisson with the method of determining a credential type as taught by Su in order to provide fine-grained access control according to specific users and associated access types therefore optimizing the overall security and efficiency of the system (paragraphs 1 and 20).
As to claims 26, 34 and 41, Birgisson teaches wherein the integrity-validating function comprises a hash function (paragraphs 117 and 119, wherein the MAC algorithm includes a HMAC-SHA256 algorithm with a tag length of sixteen bytes).
As to claims 27, 35 and 42, Birgisson teaches wherein the integrity-validating function comprises a digital signature (paragraphs 61, 70 and 98, digital signature for verification).
As to claim 28, Su teaches wherein the credential token further includes a user code (paragraph 59, unique user identifier); and Second Preliminary AmendmentPage 3Application Serial No. 17/103,324Ref. No.: ALGN-2012wherein determining the credential type comprises determining the credential type associated with the access credential based on the user code (paragraphs 59-61, determination based on the unique user identifier and the clearance level identifier).
As to claim 29, Su teaches wherein the access credential is determined to be of a first credential type if the user code is a first user code and of a second credential type if the user code is a second user code (paragraphs 26 and 42, wherein the permissions or action can be different based on the respective user and clearance level therefore the types would be determined to be different).
As to claims 30 and 36, Su teaches ignoring, by the access control device, the caveat in response to a determination that the associated action is an action not authorized by the set of caveat rules associated with the credential type (paragraph 26, action is denied without response).
As to claim 31, 37 and 43, Birgisson teaches wherein the associated action identified by the caveat is performed in addition to the standard action associated with the credential type (paragraphs 126, wherein the one or more additional caveats are performed with the identified role).
As to claims 32, 38 and 44, Birgisson teaches wherein the associated action identified by the caveat is performed in the alternative to the standard action associated with the credential type (paragraphs 126, wherein the caveats are performed in the alternative when the restrictions match the requested functions without the identified role).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Birgisson in view of Su in further view of US 2017/0345236 to Kuenzi et al. (hereinafter Kuenzi).
As to claim 40, Birgisson and Su do not explicitly teach wherein the mobile device is offline when interacting with the access control device.
However, Kuenzi teaches a mobile device being offline when interacting with the access control device (paragraph 59, used offline).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Birgisson with the method of interacting with the access control device with an offline mobile device as taught by Kuenzi in order to provide communication for access control when an internet connection may not be available, therefore optimizing the operability of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497